Citation Nr: 0104034	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sinusitis and 
allergic rhinitis.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to May 
1977.

The pending matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
in which the RO denied service connection for bilateral 
hearing loss, tinnitus, and sinusitis and allergies.  The 
veteran appealed with respect to each of the issues and was 
afforded a hearing at the RO in May 2000.  His claims were 
denied by the hearing officer as reflected in a June 2000 
supplemental statement of the case (SSOC).

By rating decision of August 2000, the RO granted an 
increased 30 percent rating for tinea versicolor, effective 
September 22, 1999.  The veteran did not appeal any 
determination of the August 2000 rating action and that issue 
is not before the Board for appellate consideration.


REMAND

The veteran and his representative contend that acoustic 
trauma experienced during active military service underlie 
the veteran's current bilateral hearing loss.  Specifically, 
the veteran states that, during training, he was exposed to 
loud noises through repetitive firing of antitank weapons and 
the noise caused his current hearing problems.

The veteran and his representative further contend that he 
currently suffers sinusitis, allergic rhinitis, and tinnitus, 
incurred during active military service.  The veteran 
maintains that he suffered from sinusitis and allergic 
rhinitis in service, and that these ailments were 
misdiagnosed as frequent colds.  He also states that he has 
suffered with ringing in both ears as a result of his in-
service duties as an antitank assaultman.

The Board notes the RO efforts to obtain copies of records of 
treatment from Robert A. Vande Stouwe, M.D., of Carolina 
Allergy and Asthma Consultants.  In response to the request 
for information, the office of Dr. Vande Stouwe indicated 
that there would be a fee for copies.  However, it is not 
apparent from the claims folder whether the RO notified the 
veteran that the medical records were available only upon 
payment of a fee.  While the veteran has maintained that he 
currently suffers from tinnitus, there is no medical evidence 
associated with the claims folder to support this assertion.

The veteran has not been afforded a VA examination in 
conjunction with any of his pending claims for service 
connection.

With regard to the issues of entitlement to service 
connection for sinusitis, allergic rhinitis, and tinnitus, 
the Board finds that further development is warranted to 
comply with the provisions of the Veterans Claims Assistance 
Act of 2000.  At present, private treatment records indicate 
current diagnoses of chronic sinusitis and allergic rhinitis.  
There is no evidence in the claims folder of a current 
diagnosis of tinnitus, aside from the veteran's personal 
statements.  There is no in-service evidence of complaints, 
treatment, or diagnoses of sinusitis, allergic rhinitis, or 
tinnitus.  There is no medical opinion from any physician of 
record in this case which links the veteran's current 
sinusitis, allergic rhinitis, or tinnitus to any in-service 
disease or injury.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims folder all pertinent VA 
medical records including treatment for 
bilateral hearing loss at the Columbia, 
South Carolina VAMC.  If the requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

2.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of bilateral 
hearing loss, sinusitis, allergic 
rhinitis, and tinnitus, and their 
relationship, if any, to an in-service 
injury or disease, which have not been 
obtained to date.  These sources may 
include private medical records showing 
treatment of the claimed disability, 
fellow service personnel statements, or 
personal testimony.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
copy of all pertinent treatment records 
from the identified source(s), and 
associate them with the claims folder.

3.  The veteran should be notified of the 
necessity of obtaining his treatment 
records from Dr. Vande Stouwe for 
association with the claims folder.  The 
RO should advise the veteran that he 
would be responsible for payment of any 
applicable fees in order to have the 
records associated with the claims 
folder.

4.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any diagnosed 
bilateral hearing loss, sinusitis, 
allergic rhinitis, and tinnitus.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all pathology.  The physician 
should render an opinion, as to whether 
it is as least as likely as not that any 
current pathology is in any way related 
to the veteran's active military service 
or whether it is due to other causes.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If the requested development fails to 
establish a nexus between any currently 
diagnosed bilateral hearing loss, 
sinusitis, allergic rhinitis, and 
tinnitus, and in-service injury or 
disease, the RO should specifically 
advise the veteran and his representative 
of the need to submit such competent 
medical evidence to support the claim.

7.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for bilateral 
hearing loss, sinusitis, allergic 
rhinitis, and tinnitus as a result of in-
service injury or disease on the merits, 
in light of all applicable evidence of 
record and all pertinent legal authority, 
to include the recently amended/added 
statutory provisions pertaining to VA's 
duty to assist/notify a claimant.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

9.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate SSOC and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

